OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs, for the reason stated in the memorandum of that court.
A multiparty candidate has the same right to a drawing for ballot position as does a single party’s nominee (Matter of Wolf v Acito, 42 NY2d 1076). The only time the statutorily granted right to a drawing for ballot position under subdivision 2 of section 7-116 of the Election Law may be refused a candidate is when the exercise of that right might work a displacement on the ballot prejudicial to the candidates of other parties preferred under the provisions of subdivision 1 of section 7-116 of the Election Law (Matter of Cooke v Lomenzo, 31 NY2d 244, 247). Because the drawing by lot directed by the County Board of Elections is to be restricted to the Republican Row B candidates and is *815further restricted so as not to alter the position of the Democratic Row A candidates, it should be allowed to proceed (Matter of Mintz v Cuomo, 45 NY2d 918).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
Order affirmed, without costs, in a memorandum.